Citation Nr: 0914095	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  03-35 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to April 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to a TDIU.  
The Board remanded the appeal in June 2006 for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

In a February 2009 Informal Brief, the Veteran's 
representative raises a claim for an increased rating for the 
Veteran's service-connected depression based on the symptoms 
manifested at the December 2007 psychiatric examination.  
That claim is referred to the agency of original jurisdiction 
for appropriate action.  


REMAND

The Veteran seeks entitlement to a TDIU.  She is currently 
service-connected for endometriosis, status post, total 
abdominal hysterectomy and bilateral salpingo-oopherectomy, 
rated as 50 percent disabling; moderate recurrent major 
depression secondary to her gynecological disability, rated 
as 10 percent disabling; and anesthesia to pinprick involving 
the right bilateral femoral distribution of the right lateral 
femoral cutaneous nerve, rated as 10 percent disabling.  

In January 2001, the Veteran stated that the service-
connected disability that prevented her from securing or 
following any substantially gainful occupation was chronic 
pain and major depression.  Her disability affected full time 
employment on March 20, 1994, and she last worked full time 
on June 15, 1997, which was the date she became too disabled 
to work.  Her occupation was deputy sheriff.  

As stated in the June 2006 remand, evidence of record shows 
the Veteran is in receipt of disability benefits from the 
Social Security Administration (SSA) for affective disorder 
and headaches.  Records received from the SSA include medical 
treatment records which show that the Veteran had suffered an 
on-the-job injury in March 1994.  A psychiatrist opined in 
February 1997 that the Veteran could not work and that her 
depressive symptoms and anxiety were due to her work injury.  
She received treatment for depression and chronic pain 
related to the on-the-job injury for several years which was 
to be needed for at least two more years after May 1997.  She 
continued to receive treatment for depression. 

A VA admission report in March 1997 shows the Veteran had 
been followed since 1985 with pelvic pain with multiple 
laparoscopies at that time which showed endometriosis with 
bilateral endometriomas.  In 1995, she had facial surgery for 
multiple fractures.  In March 1997, she was hospitalized for 
ameliorative surgery for worsening pelvic pain to include 
total abdominal hysterectomy.  

A VA examination in January 1998 found that a March 1997 
hysterectomy was due to the Veteran's service-connected 
endometriosis.  It was noted that the pelvic pain was gone.  
A rating decision in July 1998 evaluated the service-
connected endometriosis to include total abdominal 
hysterectomy and bilateral salpingo-oophorectomy and assigned 
a 100 percent rating in March 1997 and a 50 percent rating in 
July 1997.  

VA outpatient treatment records show in May 1999 the Veteran 
presented for a scheduled social work appointment.  She had 
been referred by her primary provider for involvement in 
individual therapy.  She reported having been involved in 
ongoing individual therapy with a private psychologist since 
1994 after she suffered physical trauma at her job.  She 
suffered a skull fracture by hitting the back of her head on 
the floor and then an inmate fell on her face, fracturing 
many bones and damaging internal facial features.  She had 
endured approximately 15 surgeries.  She suffered from 
chronic headaches and pain secondary to her physical trauma.  
She had been followed through worker's compensation for quite 
an extended time.  Her worker's compensation ended and she 
medically retired from the Sheriff's office.  Since her 
retirement she had lost all her medical benefits.  She had 
been referred to VA for health care.  

At a VA medication evaluation in June 1999, the Veteran was 
diagnosed with major depression due to medical condition, the 
head trauma, and chronic pain on Axis I.  Chronic pain, 
partial loss of vision, multiple plastic surgeries and 
hysterectomy were shown on Axis III.  A Global Assessment of 
Functioning (GAF) score of 78 was assigned. 

At a VA examination in October 2000, the impression was that 
the Veteran suffered from multiple depressive symptoms.  It 
appeared that there was a clear connection between her 
hysterectomy and depressive symptomatology.  The VA 
outpatient treatment records seemed consistent with the 
opinion that her hysterectomy was related to her major 
depression, although it was stated in the June 1999 diagnosis 
that her major depression was due to her head trauma and 
chronic pain.  It was stated in the body of the note of the 
note that it was thought that the Veteran's hysterectomy was 
what preceded her depressive symptomatology.  The diagnosis 
was major depression, recurrent, moderate.  On Axis three it 
was hysterectomy, cerebrovascular accident and face trauma.  
A GAF score of 65 was assigned.  A rating decision in 
November 2000 granted service connection for recurrent major 
depression, moderate with an evaluation of 10 percent 
effective in May 1999.  

In November 2003, the Veteran contended that her depression 
was not just due to her on the job injury.  It was due to the 
surgery that she went through having a complete hysterectomy 
and now at a young age was in a state of menopause and could 
not have a sex life because of the severity of pain and 
bleeding it caused.

Private medical records show that in February 2004 while at a 
therapy session for a nonservice related incident, the 
diagnoses included major depressive, single episode v. mood 
disorder due to chronic pain.  Psychosocial problems were 
loss of reproductive activity before menopausal age and 
chronic pain.

The case was remanded in June 2006 to obtain medical 
examinations and opinions on what effect the service-
connected disabilities have on the appellant's ability to 
work.  Friscia v. Brown, 7 Vet. App. 294 (1994). 

The Veteran was afforded several VA examinations.  At a VA 
general medical examination in December 2007 and at a VA 
gynecological examination in January 2008, each examiner 
provided an opinion that the Veteran's hysterectomy and 
paralysis of the external cutaneous nerve of her right thigh 
did not render her unable to secure or follow a substantially 
gainful occupation.  However, the Veteran is service-
connected for endometriosis, status post total abdominal 
hysterectomy and bilateral salpingo-oopherectomy.  The effect 
of the Veteran's service-connected endometriosis on her 
employability was not addressed in the medical opinions 
provided.  Stegall v. West, 11 Vet. App. 268 (1998) 
(compliance by the Board or the RO with remand instructions 
is neither optional nor discretionary).

At a VA psychiatric examination in April 2007, it was noted 
that the Veteran was being treated for major depressive 
disorder, recurrent, which was in full sustained remission 
from January 2007.  A GAF score of 72 was assigned which 
reflects if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors, and no more 
than slight impairment in social or occupational functioning.  
The examiner's medical opinion found the Veteran employable 
from a psychiatric perspective.  

At a VA psychiatric examination in December 2007, the 
diagnosis was major depression, recurrent and the examiner 
assigned a GAF score of 60 which reflects moderate symptoms 
or moderate difficulty in social or occupational functioning.  
The report noted that the cause of the Veteran's retirement 
was a physical problem that was the right side of her face 
was crushed which was a residual of a work related injury.  
The examiner provided an opinion that the Veteran was not 
employable due to medical and emotional issues.  Her mood was 
tied directly to her medical condition and was therefore 
interdependent.  The examiner stated that the Veteran had 
never been able to feel free of depression ever since the 
hysterectomy.  However, the examiner did not specifically 
state whether the Veteran was unemployable due to service-
connected disabilities, without consideration of her non-
service connected disabilities.  In addition, there was no 
discussion, as instructed in the remand, as to whether any 
symptoms of depression that are secondary to residuals of 
hysterectomy and bilateral salpingo-oopherectomy, could be 
separated from symptoms of depression due to her nonservice-
connected job injury and chronic pain.  Therefore, 
clarification of his opinion is necessary prior to appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request VA outpatient treatment 
records for treatment of the Veteran's 
service-connected disabilities from March 
2006 to the present.

2.  Schedule the veteran for a VA 
examination to determine whether she is 
unemployable solely due to her service-
connected disabilities.  The examiner 
should review the previous VA examinations 
and the claims file and should state in 
the report that the claims file was 
reviewed.  The examiner should 
specifically discuss the following:  

a)  Is it is as likely as not (50 percent 
or more probability) that the Veteran's 
service-connected disabilities, without 
consideration of her non-service 
connected disabilities, render her unable 
to secure or follow a substantially 
gainful occupation?

b)  Can any symptoms of depression that 
are secondary to hysterectomy and 
bilateral salpingo-oopherectomy, be 
separated from symptoms of depression due 
to her nonservice-connected work related 
injury and chronic pain?  The examiner 
should discuss whether any portion of the 
current depression can be attributed to 
the loss of reproductive activity before 
menopausal age.  The examiner should 
address the previous finding that the 
Veteran was unemployable in light of the 
assigned GAF score of 60.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

